EXHIBIT 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

          This Amended and Restated Employment Agreement (“Amended Agreement”)
is effective as of November 15, 2012 (the “Effective Date”), by and among
Electromed, Inc., a Minnesota corporation (the “Corporation”), and Jeremy Brock
(“Employee”).

RECITALS

 

 

A.

Employee is currently employed by the Corporation as its Chief Financial
Officer, and the Corporation and the Employee are parties to an Employment
Agreement, dated as of October 18, 2011 (the “Original Agreement”).

 

 

B.

The Corporation wishes to continue to employ Employee to the position of Chief
Financial Officer and Employee wishes to continue his employment pursuant to the
terms and conditions set forth in this Amended Agreement.

 

 

C.

The Corporation and Employee desire to enter into this Amended Agreement, and it
is the intention of the Corporation and Employee that this Amended Agreement
entirely supersedes any prior agreements with respect hereto.

AGREEMENT

          In consideration of the above recitals and the mutual promises set
forth in this Amended Agreement, the parties agree as follows:

          1.    Nature and Capacity of Employment. Effective as of the Effective
Date, the Corporation hereby agrees to continue to employ the Employee as its
Chief Financial Officer, subject to the direction of the Board of Directors of
the Corporation and pursuant to the terms and conditions set forth in this
Amended Agreement. The Employee hereby agrees to continue acting in that
capacity under the terms and conditions set forth in this Amended Agreement. The
Employee agrees to perform or be available to perform the functions of this
position, pursuant to the terms of this Amended Agreement.

          2.    Term of Employment. The term of the Employee’s employment
hereunder shall commence on the Effective Date of this Amended Agreement and
shall continue thereafter through the last day of fiscal year 2014 (“Initial
Term”), unless terminated earlier in accordance with Paragraph 4 of this Amended
Agreement. The term of this Amended Agreement and the Employee’s employment
hereunder shall automatically renew for successive one year periods beyond the
expiration of the Initial Term (the “Renewal Term”), unless at least ninety (90)
days prior to the expiration of the Initial Term or any Renewal Term either
party hereto gives written notice to the other party that it does not intend to
renew this Amended Agreement for the coming year. During the Initial Term or any
Renewal Term, this Amended Agreement may be terminated pursuant to the terms of
Paragraph 4 of this Amended Agreement.

1

--------------------------------------------------------------------------------



          3.       Compensation and Benefits.

          3.1.    Base Salary. As of the Effective Date, the Corporation agrees
to pay the Employee an annualized base salary of $145,000.00, which amount shall
be earned by the Employee on a pro rata basis as the Employee performs services
and which shall be paid according to the Corporation’s normal payroll practices.
The Board of Directors acting reasonably shall review and determine the amount
of Base Salary payable pursuant to this Paragraph 3.1.

          3.2    Non-Equity Incentive Compensation. For the fiscal year ending
June 30, 2013, Employee shall receive a bonus in the maximum aggregate amount of
20% of the base salary set forth in Paragraph 3.1 only if he achieves the goals
and milestones set forth in the Fiscal 2013 CFO Bonus Plan, as such goals have
been determined by, and as achievement against such goals will be evaluated by,
the Personnel and Compensation Committee of the Board of Directors. Future
Non-Equity Incentive Compensation will be determined by the Personnel and
Compensation Committee or the Board of Directors in their discretion.

          3.3    Incentive Stock Option. On the second business day following
the release of the Corporation’s Form 10-Q for the first quarter of its 2013
fiscal year, Employee shall be granted a non-qualified stock option to purchase
20,000 shares of the Corporation’s common stock pursuant to the Corporation’s
2012 Stock Incentive Plan. The option shall have an exercise price equal to the
fair market value of the Corporation’s common stock on the date of the grant,
shall have a 10-year term, and shall vest as to 6,667 shares on the last day of
each of the Corporation’s fiscal years ending June 30, 2013, 2014 and 2015 (as
to the final 6,666 shares). The remaining terms of the option will be governed
by the 2012 Stock Incentive Plan and the non-qualified stock option agreement to
be executed by the Corporation and the Employee on or about the date of grant.

          3.4.    Employee Benefits. During the Employee’s employment with the
Corporation, the Employee shall be entitled to participate in the retirement
plans, health plans, and all other employee benefits made available by the
Corporation, and as they may be changed from time to time. The Employee
acknowledges and agrees that he will be subject to all eligibility requirements
and all other provisions of these benefits plans, and that the Corporation is
under no obligation to the Employee to establish and maintain any employee
benefit plan in which the Employee may participate. The terms and provisions of
any employee benefit plan of the Corporation are matters within the exclusive
province of the Corporation’s Board of Directors, subject to applicable law.

          3.5.    Paid Time Off. The Corporation agrees that the Employee shall
be entitled to Paid Time Off (“PTO”) of up to fifteen (15) days per calendar
year, prorated for any partial calendar year of employment, without reduction of
the minimum annual base salary payable to the Employee pursuant to Paragraph 3.1
of this Amended Agreement. PTO which is unused at the end of any calendar year
will carry over to the next calendar year, subject to the Corporation’s
limitations on carry-over and accrual maximums. At the end of Employee’s
employment for any reason, the Corporation will pay Employee for his ending
balance of unused PTO.

2

--------------------------------------------------------------------------------



          3.6.    Other Benefits: During the Initial Term or Renewal Term, the
Corporation shall directly pay the cost of a cell phone or wireless handheld
device for the Employee’s use. Additionally, during the Initial Term or any
Renewal Term, the Corporation shall provide automobile lease payments up to an
amount of $400 per month. The Corporation shall also provide a corporate credit
card for approved business expenses and shall otherwise reimburse the Employee
for, or pay directly, all reasonable business expenses incurred by the Employee
in the performance of his duties under this Amended Agreement, provided that the
Employee incurs and accounts for such expenses in accordance with all
Corporation policies and directives in effect from time to time.

          4.       Termination of Employment Prior to the End of the Initial
Term or Renewal Term. The Employee’s employment may be terminated prior to the
expiration of the Term or a Renewal Term as follows:

          4.1.    For Cause Termination, Without Severance. Notwithstanding
anything contained herein to the contrary, the Corporation may discharge the
Employee for Cause and terminate this Amended Agreement immediately upon written
notice to the Employee. For the purposes of this Amended Agreement, “Cause”
shall mean the occurrence of any of the following:

 

 

 

(i)      Employee’s material failure to perform his job duties competently as
reasonably determined by the Corporation’s Board of Directors; or

 

 

 

(ii)     gross misconduct by the Employee which the Corporation’s Board of
Directors determines is (or will be if continued) demonstrably and materially
damaging to the Corporation; or

 

 

 

(iii)    fraud, misappropriation, or embezzlement by the Employee; or

 

 

 

(iv)    conviction of a felony crime or a crime of moral turpitude; or

 

 

 

(v)     conduct in the course of employment that the Corporation’s Board of
Directors determines is unethical; or

 

 

 

(vii)   the material breach of this Amended Agreement by the Employee.

          If the Corporation terminates the Employee’s employment for Cause
pursuant to this Paragraph 4.1, the Employee shall not be entitled to severance
pay.

          4.2.    Without Cause, With Severance. The Corporation may terminate
the Employee’s employment immediately at any time and for any reason without
Cause upon providing notice to the Employee. However, in such event, provided
that the Employee meets all of the conditions set forth in this paragraph for
receiving severance pay, the Corporation shall pay the Employee severance pay in
the amount of one year’s base salary at his then current base salary (the
“Severance Amount”) payable in a lump sum within sixty (60) days after
termination. The Employee shall only be entitled to receive the Severance Amount
described herein if the Employee (a) complies with his separate Non-Competition,
Non-Solicitation, and Confidentiality Agreement with an effective date of
October 18, 2011 and (b) signs, does not rescind, and complies with a
Confidential Separation Agreement at the time of termination in a form prepared
by the Corporation that includes in part: (i) agreement to a general release of
any and all legal claims; (ii) return of all of the Corporation’s property in
the Employee’s possession; and (iii) agreement not to disparage the Corporation
and its representatives.

3

--------------------------------------------------------------------------------



          4.3.    Resignation by the Employee Due to Change of Control, With
Severance. For purposes of this Amended Agreement, “Change of Control” means:

 

 

 

          i.        A “change in ownership,” as described in Section
1.409A-3(i)(5)(v) of the Treasury Regulations.

 

 

 

          ii.       A “change in effective control,” as described in Section
1.409A-3(i)(5)(vi) of the Treasury Regulations.

 

 

 

          iii.      A “change in ownership of a substantial portion of the
assets,” as described in Section 1.409A-3(i)(5)(vii) of the Treasury
Regulations.

          Employee shall have the right to terminate the Employee’s employment
for any reason within six (6) months following a Change of Control in the
Corporation upon providing thirty (30) days advance written notice to the
Corporation. The Corporation may then elect either (a) to have the Employee
continue performing work for the Corporation throughout the 30 day notice
period; or (b) to accept the Employee’s resignation effective immediately.

          In the event of the Employee’s termination of employment with the
Corporation following a Change of Control under this Paragraph 4.3, provided
that the Employee meets all of the conditions set forth in this paragraph for
receiving severance pay, the Corporation shall pay the Employee the Severance
Amount outlined in Paragraph 4.2 above in a lump sum within sixty (60) days
after termination. The Employee shall only be entitled to receive the Severance
Amount described herein if the Employee (a) complies with his separate
Non-Competition, Non-Solicitation, and Confidentiality Agreement with an
effective date of October 18, 2011 and (b) signs, does not rescind, and complies
with a Confidential Separation Agreement at the time of termination in a form
prepared by the Corporation that includes in part: (i) agreement to a general
release of any and all legal claims; (ii) return of all of the Corporation’s
property in the Employee’s possession; and (iii) agreement not to disparage the
Corporation and its representatives.

          4.4.     Other Resignation by the Employee, Without Severance. The
Employee may resign the Employee’s position upon providing sixty (60) days
advance, written notice to the Corporation. The Corporation may then elect
either (a) to have the Employee continue performing work for the Corporation
throughout the 60 day notice period; or (b) to accept the Employee’s resignation
effective immediately. In the event of the Employee’s termination of employment
with the Corporation under this Paragraph 4.4, the Employee shall not be paid
any severance pay.

4

--------------------------------------------------------------------------------



          4.5.    Because of Death, Disability or Incapacity of the Employee,
Without Severance. In the event of the Employee’s death, this Amended Agreement
shall terminate immediately. If the Employee is unable to perform the Employee’s
essential job functions, with or without reasonable accommodation, for more than
ninety (90) days, or such longer period as required by law, in any consecutive
twelve (12) month period by reason of physical or mental disability or
incapacity, the Corporation may terminate the Employee’s employment upon thirty
(30) days advance written notice to the Employee. This Paragraph does not
relieve the Corporation of any duty to reasonably accommodate a qualifying
disability under the Americans with Disabilities Act, the Minnesota Human Rights
Act, any legal duty under the Family Medical Leave Act, or any of its other
duties pursuant to applicable law. If the Employee’s employment is terminated
pursuant to this Paragraph, the Employee shall not be entitled to severance pay.

          4.6    Non-Renewal By Either Party Upon Expiration of the Initial or
Renewal Term. For the avoidance of doubt, the parties agree that either party
may elect, with or without cause, not to renew this Amended Agreement at the end
of the then-current Term and that Employee shall not be entitled to severance
pay in the event of non-renewal by either party.

          4.7    Section 409A and Taxes Generally. The Corporation shall be
entitled to withhold on and report the making of such payments as may be
required by law as determined in the reasonable discretion of the Corporation.
Notwithstanding anything in this Agreement to the contrary, if at the time of
Employee’s separation from service within the meaning of Section 409A of the
Internal Revenue Code, Corporation determines that Employee is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that Employee becomes entitled to under this
agreement on account of Employees’ separation from service would be considered
deferred compensation subject to the twenty percent (20%) additional tax imposed
pursuant to Section 409(A)(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (a) six
months and one day after Employee’s separation from service and (b) Employee’s
death. The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code and to the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with, or are exempt from, Section 409A of the Code. The parties agree that this
Agreement may be amended, as may be necessary to fully comply with, or to be
exempt from, Section 409A of the Code and all related rules and regulations in
order to preserve the payments and benefits provided hereunder without
additional cost to either party.

          5.       Miscellaneous.

          5.1.    Integration. This Amended Agreement embodies the entire
agreement and understanding among the parties relative to subject matter hereof
and supersedes all prior agreements and understandings relating to such subject
matter, including but not limited to any earlier employment agreements of or
offer letters to the Employee. Notwithstanding the foregoing, this Amended
Agreement does not replace or otherwise impact the enforceability of the
separate Non-Competition, Non-Solicitation, and Confidentiality Agreement with
an effective date of October 18, 2011.

5

--------------------------------------------------------------------------------



          5.2.    Applicable Law. This Amended Agreement and the rights of the
parties shall be governed by and construed and enforced in accordance with the
laws of the state of Minnesota.

          5.3.    Payments. All amounts paid under this Amended Agreement shall
be subject to normal withholdings or such other treatment as required by law.

          5.4    Employee’s Representations. The Employee represents that he is
not subject to any agreement or obligation that would prevent or limit him from
entering into this Amended Agreement or that would be breached upon performance
of his duties under this Amended Agreement, including but not limited to any
duties owed to any former employers not to compete. If the Employee possesses
any information that he knows or should know is considered by any third party,
such as a former employer of the Employee’s, to be confidential, trade secret,
or otherwise proprietary, the Employee shall not disclose such information to
the Corporation or use such information to benefit the Corporation in any way.

          5.5.    Counterparts. This Amended Agreement may be executed in
several counterparts and as so executed shall constitute one agreement binding
on the parties hereto.

          5.6.    Binding Effect. Except as herein or otherwise provided to the
contrary, this Amended Agreement shall be binding upon and inure to the benefit
of the Corporation and its successors, assigns and personal representatives
without any requirement of the consent of the Employee for assignment of its
rights or obligations hereunder.

          5.7.    Modification. This Amended Agreement shall not be modified or
amended except by a written instrument signed by the parties.

          5.8.    Severability. The invalidity or partial invalidity of any
portion of this Amended Agreement shall not invalidate the remainder thereof,
and said remainder shall remain in fully force and effect.

          5.9.    Opportunity to Obtain Advice of Counsel. The Employee
acknowledges that the Employee has been advised by the Corporation to obtain
legal advice prior to executing this Amended Agreement, and that the Employee
had sufficient opportunity to do so prior to signing this Amended Agreement.

*****remainder of page intentionally left blank—signature page to follow*****

6

--------------------------------------------------------------------------------



THIS AMENDED AGREEMENT was voluntarily and knowingly executed by the parties
effective as of the date and year first set forth above.

 

 

 

 

ELECTROMED, INC.

 

 

 

Date:    November 15, 2012   

     /s/ Dr. James Cassidy

 

By:

Dr. James Cassidy

 

Its:

Interim Chief Executive Officer

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

Date:    11/15/2012   

          /s/ Jeremy Brock

 

Jeremy Brock

7

--------------------------------------------------------------------------------